DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 4-8, 10, 12-16, 18, and 19 are objected to because of the following informalities:  
Claim 1 Line 4 recites “by attachment to each” should be replaced with --by attachment on each--.
Claim 1 Line 5 recites “through which users/participants must traverse”, it is suggested that Applicant replace the limitation with--configured for users/participants to traverse through--.
Claim 1 Line 9 recites “and assembly to be addressed”, it is suggested that Applicant replace the limitation with --and said course assembled-- since it appears that the assembly and course are referring to the same.
Claim 2 recites “whereby it remains effective”, it is suggested that Applicant remove this limitation. 
Claim 4 Line 1 recites “,in combination”, it is suggested that Applicant remove this limitation as it does not further narrow the claim.
Claim 4 Lines 2-3 recites “zones; being attached”, it is suggested that Applicant replace the limitation with --zones being attached--.
Claim 4 Line 4 recites “a participant” should be replaced with --said participants-- since participants have been previously recited.
Claim 4 Line 7 recites “which users must climb”, should be replaced with --configured for said users to climb-- since users have been previously recited.
Claim 5 Line 2 recites “may be”, should be replaced with --is configured to be--.
Claim 5 Line 2 recites “springboard users”, should be replaced with --springboard said users-- since users have been previously recited.
Claim 5 Line 2 recites “towers”, should be replaced with --tower assemblies-- to maintain consistent claim language.
Claim 6 Line 1 recites “the polyhedrons” should be replaced with --polyhedral modular units-- to maintain consistent claim language.
Claim 6 Line 1 recites “may be”, should be replaced with --is configured to be--.
Claim 7 Line 1 recites “further comprising, in combination:”, it is suggested that Applicant replace the limitation with --wherein said plurality polyhedral modular units comprising in combination:--.
Claim 9 Line 1 recites “the units each including”, it is suggested that Applicant replace the limitation with --the attachment include--.
Claim 10 Line 2 recites “a participant/user”, should be replaced with --said participants/users-- since participants and user’s have been previously recited.
Claim 12 Line 3 recites “its initial state”, should be replaced with --said initial state-- since the initial state has been previously recited.
Claim 13 Line 2 recites “at least a surface layer” should be replaced with --wherein said polyhedral module unit comprises--.
Claims 13-15 Line 1 recites “Products by the process” should be replaced with --The process--.
Claim 14 Line 1 recites “including readily assembled major and minor squares, rectangles, and elongated tubular halves”, it is suggested that Applicant replace the limitation with --the polyhedral obstacle course barriers include major and minor squares, rectangles, and elongated tubular halves--.
Claim 16 Line 1 recites “a plurality of polyhedrons”, it is suggested that Applicant replace the limitation with --a plurality of polyhedral modular units--.
Claim 16 Line 1-2 recites “can” and “can be”, it is suggested that Applicant replace the limitation with --is configured to-- or -- is configured to be--.
Claim 18 Line 1 recites “,in combination”, it is suggested that Applicant remove this limitation as it does not further narrow the claim.
Claim 18 Line 7 recites “and teaching training and competition”, should be replaced with --and teaching, training, and competition--.
Claim 19 Line 1 recites “A produce by process”, should be replaced with --The process--.             Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8, 9, 11, 13, 14, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 Line 2 recites “(namely return to original status)”, it is unclear if is positively recited or not and therefore it is suggested that Applicant remove the limitation. 
Claim 2 Line 3 recites “, owing to structure and elastic deformability”, it is unclear what Applicant intends by this limitation. In order to proceed, the Office will interpret the claim such as --and provide elastic deformability--.
Claim 3 Line 3 recites “and irregular, Frusto-conical polyhedrons”, it is unclear if this is a typographical error or what Applicant intends by the limitation. In order to proceed, the Office will interpret that claim such as --, and irregular frusto-conical polyhedrons--.
Claim 4 Line 4 recites “the improved equipment set of claim 3,”, it is unclear what the metes and bounds of the limitation are. It is suggested that Applicant remove the limitation and suggested that Applicant remove the limitation.
Claim 4 Line 4 recites “whereby the polyhedrons include assembled”, there is a lack of antecedent basis for the claimed limitation of “polyhedrons”, in order to proceed the Office will interpreted such as --whereby the polyhedral modular units are assembled to form--.
Claim 4 Line 5 recites “made up of at least about 5 to serval modular sub-units--. It is unclear what the metes and bounds of “about 5” are since there is either 5 or more than 5 units and further unclear what the metes and bounds of “several” are. In order to proceed, the Office will interpret the claim such as --made up of at least 5 or more polyhedral module units--. 
Claim 5 Line 1 recites “whereby the individual trapezoidal”, however Claim 3 only recites that only there be at least one geometric configuration and therefore it is unclear if there needs to be all of the following geometric configurations or not. In order to proceed, the Office will interpret the claim such as -- at least one of said polyhedral modular units comprise a geometric configuration of a trapezoidal--.
Claim 8 Line 7 Line 3 recites “of the same”, it is unclear what the metes and bounds are “of the same”, in order to proceed, the Office will not give weight to the limitation and it is suggested that Applicant remove the limitation.
Claim 9 contains the trademark/trade name “Velcro brand of attached”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook and loop and, accordingly, the identification/description is indefinite. It is suggested that Applicant remove “Velcro brand of attached” since “hook and loop” has already provided structure to the limitation of Velcro.
Claim 11 Line 3 recites “material, (polyurethane or related foam or rubber elements)”. It is unclear what the metes and bounds of the limitation is since it is unclear if the limitation is being positively claimed. In order to proceed, the Office will interpret the claim such as --material of polyurethane, foam, or rubber elements,--.
Claim 11 Line 4 recites “pre-designed”, it is unclear what the metes and bounds of “pre-design” are and suggest that Applicant remove this limitation since it will not be given weight.
Claim 11 Line 5 recites “along with foam”, it is unclear if the foam is from the materials selected or if the foam is in addition to the material. In order to proceed, the Office will interpret the claim such that the first material is foam but it is suggested that Applicant remove this limitation.
Claim 11 Line 5 recites “all within an exterior zipped covering”. It is unclear if the covering previously recited is the zipper covering or if there is another covering. In order to proceed, the Office will interpret the claim such as --wherein the covering is an exterior zipped covering--.
Claim 13 Line 2 recites “attachment mechanisms, including strips of Velcro brand of fastening assemblies are disposed”. Claim 13 contains the trademark/trade name “Velcro brand of attached”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook and loop and, accordingly, the identification/description is indefinite.                In order to proceed, the Office will interpret the claim such as --attachment mechanism including strips of hook and loop fastening assembles--.
Claim 14 recites “including readily assembled major and minor squares, rectangles, elongated tubular halves to form towers” , it is unclear if there is needed a plurality of modular units or if the single modular unit comprises these shapes. In order to proceed, the Office will interpret the claim such as -- and providing a plurality of said stand-alone polyhedral modular units, said plurality of said stand-alone polyhedral modular units including major and minor squares, rectangles, and elongated tubular halves assembled to form towers--.
 Claim 16 Line 3 recites “Guardian Art types”, it is unclear what the metes and bounds of “type” is and there it is suggested that Applicant remove “types”.
Claim 16 Line 1 recites “a plurality of polyhedrons” and Line 5 recites “particular polyhedral modular units”, it is unclear if Applicant is referring to the same or different structures. In order to proceed, the Office will interpret the claim such as --a plurality of polyhedral module units-- and --the particular polyhedral modular units--.
Claim 18 Lines 2-3 recite “(the precursor to Parkour)” and “(Lacrosse)”. It is unclear if the limitations are being positively claimed or not. In order to proceed, the Office will interpret the claim such that they are not positively recited and it is suggested that Applicant remove the limitations.
 Claim 18 Line 7 recites “to novices based on the same”, it is unclear what the metes and bounds of the limitation is and therefore it is suggested that Applicant remove the limitation since it does not appear to further narrow the claim.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebsen, Preben (EP1609509).
Regarding Claim 1, Ebsen teaches an improved modular and readily assembled equipment set for conditioning and Guardian Art training, which comprises, in combination:             a plurality of polyhedral modular units (10,20,31,32,33,34,41,42,43,44,51,52,53, 54,71,72,73,81,82,83,84,91,92,93,94), arranged to be readily attached and detached, and affixed to each other by attachment to each respective polyhedral modular unit (Refer to Fig. 5);                whereby the assembled polyhedral modular units are arranged in a course through which users/participants must traverse (Refer to Fig. 5 Paragraph [0001]:” The present invention concerns a foam implement that may be used in connection with physical exercises and play, where the foam implement contains at least two wedge-shaped foam modules, where at least two wedge-shaped foam modules interact with other foam modules for forming at least one continuous inclining surface, where the foam modules interact with each other so that combined they constitute a foam implement.”);                said traversal including climbing over, jumping and striking pre-selected areas designated for climbing over and striking, depending upon each individuated respective polyhedral modular unit and assembly to be addressed (Refer to the Abstract). The Office takes the position that such limitations are considered intended use and being that the device of Ebsen meets all the structures claimed such device is capable of being used to perform the function of “climbing over, jumping and striking pre-selected areas designated for climbing over and striking, depending upon each individuated respective polyhedral modular unit and assembly to be addressed”. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. MPEP 2111.04   “Adapted to,” “Adapted for,” “Wherein,” and “Whereby” Clauses [R-9].
Regarding Claim 2, Ebsen continues to teach whereby each said polyhedral modular unit is weighted and ballasted whereby it remains effective to resist (namely return to original status) repeated user/participant stress, owing to structure and elastic deformability (Refer to Claim 3:” Modular foam implement (30,45,50,60,70,80,90) according to claim 1 - 2, characterised in that at least one of the foam modules (10,20,31,32,33,34,41,42,43,44,51,52,53, 54,71,72,73,81,82,83,84,91,92,93,94) consist of a foam core with more than one foam material (13), the foam materials differing in hardness, yieldability or weight.”).
Regarding Claim 3, Ebsen continues to teach the polyhedral modular units consisting essentially of at least one geometric configuration selected from the group of triangular, squared, rectangular, trapezoidal, half-cylindrical and irregular, Frusto-conical polyhedrons (Refer to Claim 7:” Modular foam implement (30,45,50,60,70,80,90) according to claim 1 - 6, characterised in that the implement consists of two wedge shaped modules and one box shaped module,”).
Regarding Claim 16, Ebsen teaches a system comprised of a plurality of polyhedrons (10,20,31,32,33,34,41,42,43,44,51,52,53, 54,71,72,73,81,82,83,84,91,92,93,94) which can stand alone, and can be assembled into towers and along a course for users to traverse (Refer to Fig. 6 above Paragraph [0020]:” It is thus possible to construct an implement which is adapted to various disciplines, as e.g. jumping exercises, where a good and efficient take-off is necessary. It is also a possibility to combine different foam modules with each their properties into an assembled foam implement.”), including movements embodied in Guardian Art types of training and exercises according to Native American traditions, along with Lacrosse-related elements, whereby participants traversing the course strive to achieve milestones in traversing and striking particular polyhedral modular units based upon performing desired sequences of movements. The Office takes the position that the disclosed limitation is intended use and the device of Ebsen being modular for a variety of different exercises is capable of performing the intended use of “Guardian Art types of training and exercises according to Native American traditions, along with Lacrosse-related elements, whereby participants traversing the course strive to achieve milestones in traversing and striking particular polyhedral modular units based upon performing desired sequences of movements” since they meet all the structures claimed. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. MPEP 2111.04   “Adapted to,” “Adapted for,” “Wherein,” and “Whereby” Clauses [R-9].
Regarding Claim 17, Ebsen continues to teach whereby participants can be taught to emulate native culture inspired physical training, including striking behavior, kicking motions, and climbing and acrobatics defining Guardian Art or related mixed martial arts, which is safe for children. The Office takes the position that the disclosed limitation is intended use and the device of Ebsen being modular for a variety of different exercises is capable of performing the intended use of “emulate native culture inspired physical training, including striking behavior, kicking motions, and climbing and acrobatics defining Guardian Art or related mixed martial arts, which is safe for children” since they meet all the structures claimed. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. MPEP 2111.04   “Adapted to,” “Adapted for,” “Wherein,” and “Whereby” Clauses [R-9].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebsen, Preben (EP1609509).
Regarding Claim 4, Ebsen continues to teach further comprising, in combination; individuated striking surface target zones; being attached to select members of said polyhedral modular units whereby an orthogonal angular relationship is maintained relating to a plane available for a participant to strike. the improved equipment set of claim 3, whereby the polyhedrons include assembled ramp assemblies, made up of at least about 5 to several modular sub-units attached together, which users must climb over to traverse (Refer to Fig. 6) but fails to expressly disclose tower assemblies. The Office takes the position that Ebsen teaches that the plurality of polyhedral modular units maybe arranges in a variety of implements for exercise (Paragraph [0020]:” It is thus possible to construct an implement which is adapted to various disciplines, as e.g. jumping exercises, where a good and efficient take-off is necessary. It is also a possibility to combine different foam modules with each their properties into an assembled foam implement..”..The Office takes the position that the device is capable of being assembled in a tower assembly via placing the device vertical and the striking surface target zones maybe any zone desired by user in so much as Applicant has shown). And therefore it would have been obvious to one of ordinary skill in the art to provide a tower assembly for the purpose of climbing as shown below since such modification would be merely a rearrangement of parts to provide a suitable exercise implement such as a tower assembly for climbing and does not patentably distinguish the invention over prior arts.
    PNG
    media_image1.png
    505
    222
    media_image1.png
    Greyscale

Regarding Claim 18, Edsen teaches a process providing a series of easily assembled elastically deformable modular units 10,20,31,32,33,34,41,42,43,44,51,52,53, 54,71,72,73,81,82,83,84,91,92,93,94 to arrange as obstacles; crafting supplemental exercise and fitness rules (Refer to Fig. 5 Paragraph [0001]:” The present invention concerns a foam implement that may be used in connection with physical exercises and play, where the foam implement contains at least two wedge-shaped foam modules, where at least two wedge-shaped foam modules interact with other foam modules for forming at least one continuous inclining surface, where the foam modules interact with each other so that combined they constitute a foam implement.”). Edsen fails to expressly disclose a process for preserving Native American cultural heritage, comprising, in combination: incorporating exercise and fitness rules based upon traditional spirit running (the precursor to Parkour) and self-defense; crafting supplemental exercise and fitness rules based on the legacy Guardian Game (Lacrosse) and teaching training and competition to novices based on the same. However, Applicant indicates in the specifications that such process of “ preserving Native American cultural heritage, comprising, in combination: incorporating exercise and fitness rules based upon traditional spirit running (the precursor to Parkour) and self-defense; crafting supplemental exercise and fitness rules based on the legacy Guardian Game (Lacrosse) and teaching training and competition to novices based on the same” is known in the art (Refer to Applicant specification Paragraph [0003] and therefore such process would have been obvious to modify the plurality of deformable modular units of Edsen to be utilized since Applicant discloses that such Guardian Arts are common and known in the art and have been taught and preserved for decades.
Regarding Claim 19, Edsen in view of Applicants admitted prior arts teaches that denominated as Guardian Art and able to be packaged, sold, and made available to those in need along with any other participants (Refer to Edsen Paragraph [0018]: “Hereby is achieved a flexible system with the possibility of building up foam implements in many different ways while simultaneously they may be packed and transported efficiently” which discloses packaging of the disclosed items), furthermore, the Office expresses that such packaging and sales of a product for commercial purposes is common and known in the art and does not patentably distinguish the invention over prior arts.
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebsen, Preben (EP1609509) in view of Gagnon (US 9204720).
Regarding Claim 11, Ebsen teaches process for manufacturing select polyhedral obstacle course barriers, comprising, in combination:               providing a first material, (polyurethane or related foam or rubber elements) packaged in geometric shapes pre-designed; wrapping the first material in a covering (Refer to Paragraph [0019]:” Hereby is achieved that the foam core may be coated with different types of fabric, tarpaulin or other suited material.”),forming a stand-alone polyhedral modular unit effective to bear weight, sustain striking blows, and return to its initial state through elastic deformation memory (Refer to Paragraph [0020]). Ebsen fails to expressly disclose wherein the cover is a zipper covering. Gagnon teaches a plurality of foam polyhedral modular units within a zipper covering (Refer to Fig. 2 Col 2-3 Lines 69-2:” A zipper 48 or other releasable interengaging fastening element may be used to secure the “top” to three of the side faces 42.”). Gagnon is analogous with Applicants invention in that they both teach polyhedral modular units comprising coverings and therefore it would have been obvious to one of ordinary skill in the art to modify the polyhedral modular units of Ebsen to comprise a zipper for the purpose of allowing a user to remove the interior foam to either replacement or washing of the cover.
Regarding Claim 12, Ebsen in view of Gagnon continues to teach the elastic deformation having sufficient memory to withstand multiple instances of being thrown, ground and pounded, impacted by acrobatic movements and addressed with full body weight of participants/users; yet being able to return to its initial state (Refer to Ebsen Paragraph [0020]:” The foam modules may advantageously contain one or more foam types. Hereby is achieved that the foam modules may be constructed with a very definite hardness, weight or yieldability. It is thus possible to construct an implement which is adapted to various disciplines, as e.g. jumping exercises, where a good and efficient take-off is necessary.”).
Regarding Claim 13, Ebsen in view of Gagnon continues to teach further comprising: at least a surface layer upon which attachment mechanisms, including strips of Velcro® brand of fastening assemblies are disposed (Refer to Ebsen Paragraph [0024]:” The fastening device 14 can be made of VELCRO® which is typically sewn onto the module at one or more of its sides.”).
Allowable Subject Matter
Claims 5-10, 14, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Ebsen is the closest prior art to the claimed invention but fails to teach the claimed invention as a whole being a modular and readily assembled equipment set for conditioning and Guardian Art training, comprising: a plurality of polyhedral modular units, arranged to be readily attached and detached, and affixed to each other by attachment on each respective polyhedral modular unit; whereby the assembled polyhedral modular units are arranged in a course configured for users/participants to traverse through; said traversal including climbing over, jumping and striking pre-selected areas designated for climbing over and striking, depending upon each individuated respective polyhedral modular unit and said course assembled; whereby each said polyhedral modular unit is weighted and ballasted to resist repeated said users/participants stress, and provide elastic deformability; the polyhedral modular units consisting essentially of at least one geometric configuration selected from the group of triangular, squared, rectangular, trapezoidal, half-cylindrical, and irregular frusto-conical polyhedrons; further comprising: individuated striking surface target zones being attached to select members of said polyhedral modular units whereby an orthogonal angular relationship is maintained relating to a plane available for said participants to strike, the polyhedral modular units are assembled to form tower assemblies, made up of at least about 5 or more polyhedral module units attached together, configured for said users to climb over to traverse; and whereby at least one of said polyhedral modular units comprise a geometric configuration of a trapezoidal, rectangular, triangular, half-cylindrical and squared units configured to be used to springboard said users onto the tower assemblies. As well as a process for manufacturing select polyhedral obstacle course barriers, comprising: providing a first material of polyurethane or foam or rubber elements, packaged in geometric shapes; wrapping the first material in a covering wherein the covering is an exterior zipped covering; forming a stand-alone polyhedral modular unit effective to bear weight, sustain striking blows, and return to its initial state through elastic deformation memory; the elastic deformation having sufficient memory to withstand multiple instances of being thrown, ground and pounded, impacted by acrobatic movements and addressed with full body weight of said participants/users; yet being able to return to said initial state; wherein said polyhedral modular unit comprises at least a surface layer upon which attachment mechanisms, including strips of hook and loop fastening assemblies are disposed; and providing a plurality of said stand-alone polyhedral modular units, said plurality of said stand-alone polyhedral modular units including major and minor squares, rectangles, and elongated tubular halves assembled to form towers configured to be larger than a human size to be traverse.            Childern’s Factory 12”Module Blocks teaches a tower made from a plurality of polyhedral modular units and at least another unit capable of being used as a springboard but fails to teach an attachment on each polyhedral module unit to affix the units together and the blocks of Childern’s Factory are lightweight and not weighted and ballasted.             Rose et al (US 6292964) teaches triangular and tubular halves but fails to teach square modular units in combination configured to form towers configured to be larger to human size to be traversed along with the entire claim as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

NOTES TO APPLICANT
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Conclusion
                The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on  571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784